                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

ARTHUR GONZALES,

                    Plaintiff,

v.                                                           CV No. 19-554 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

                    Defendant.

                     ORDER GRANTING UNOPPOSED MOTION
                       TO EXTEND BRIEFING DEADLINES

      THIS MATTER is before the Court on Plaintiff Arthur Gonzales’ Unopposed

Motion to Extend Briefing Deadlines (the “Motion”), (Doc. 15), filed October 25, 2019.

The Court, having reviewed the Motion and noting it is unopposed, finds the Motion is

well-taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that Plaintiff shall have until November 25, 2019,

to serve his Motion to Reverse and Remand for a Rehearing, Defendant shall have until

January 24, 2020, to serve his Response, and Plaintiff may file a Reply no later than

February 7, 2020.

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
